DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Jan. 28, 2021, the applicants have filed a RCE. The applicants have also amended claims 1 and 2.
3. Claims 1-3, 9, 11, 23-25, 30-31, 44-49, 52-53 and 56 are pending in the application.

                           EXAMINER’S      AMENDMENT
4. The following amendment is pursuant to a telephone conversation with the applicant’s attorney, Mr. Valentin Zunic on Feb. 3, 2021. The following changes have been made in claim 56:
In claim 56, line 6, delete - - -neuropathy, nephropathy, pain - - - - .

                         REASONS       FOR       ALLOWANCE
5. The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 9, 11, 23-25, 30-31, 44-49, 52-53 and 56, renumbered as claims 1-19, are allowed since the instant compounds of formula (I) are neither disclosed nor obvious over the prior art. In the prior art, Wolkenberg (J. Med. Chem., cited on applicant’s form 1449) discloses compounds 20 and 21 (see table 2 on page D) which are closely related to the instant compounds when instant variables A1, A2 and A3 represent CRc. However, these compounds disclosed by Wolkenberg differ from the instant compounds in having O attached to the quinoline ring at 4th position instead of instant C(R1R2)N .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




                                         /CHARANJIT AULAKH/                                         Primary Examiner, Art Unit 1625